         Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 1 of 7




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------X
STEVEN E. SHAW,
         Plaintiff,

        v.                                                    Docket No. 1:20-cv-00410-RDM

THE HONORABLE KENNETH
BRAITHWAITE, et al.,
         Defendants.
------------------------------------------------------X


                   DEFENDANT TIMOTHY C. PARLATORE’S RESPONSE
                   TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Defendant Timothy Parlatore, pro se, hereby submits his answers, pursuant to

Fed.R.Civ.P. 33 to Plaintiff’s First Set of Interrogatories.

                                               OBJECTIONS

        These interrogatories represent an improper attempt by Plaintiff to interfere with the

attorney-client relationship between the undersigned and four of my clients, LtCol Michael

Nesbitt, USMC(ret.), CDR Brandon Scott, USN(ret.), CDR Martin Weyenberg, USN(ret.) and

CDR Bryan Roberts, USN. This action was initially filed with an emergency motion for a

preliminary injunction to prevent the undersigned from continuing to advocate on behalf of his

clients. Although this initial brazen attempt was quickly rejected and withdrawn, Plaintiff’s

improper actions are continuing through his misuse of discovery devices.

        All of these interrogatories require the undersigned to provide information that is

privileged or confidential, as those terms are defined by the New York Rules of Professional

Conduct, as well as parallel provisions in virtually every other jurisdiction in the country.

Specifically, Plaintiff is seeking to probe what counsel is aware of and what documents are

contained within his file, along with the sources of that information and documents, while

                                                          1

                                           ATTACHMENT B                                      001
        Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 2 of 7




counsel is still actively representing his clients in matters directly adverse to Plaintiff.

        It is well known that Plaintiff, LT Steven Shaw, has been widely despised within the

Naval Aviation community since well before the undersigned became involved in the case.

There are no shortage of Naval Aviators willing to provide information about LT Shaw’s serious

and dangerous misconduct and the undersigned has received information from his former

students, peers, and superior officers, in addition to several documents that were anonymously

provided. All of this occurred within the scope of Defendant’s representation of his clients.

However, to use this frivolous defamation case as a vehicle to collaterally engage in a fishing

expedition through counsel’s file is entirely improper. It is impossible for the undersigned to

answer any of these interrogatories without violating his ethical responsibilities and therefore

objects to doing so, absent a Court Order.

        For these reasons, the undersigned is unable to answer any interrogatory which seeks the

disclosure of privileged or confidential information, regardless of whether the response would be

privileged/confidential or not. For example, if the undersigned answered several requests by

stating that the information or documents at issue were obtained through a third-party and then

only invoked the privilege as to certain requests, the invocation itself would serve as an

admission that the information was obtained from the clients.

        Moreover, the clearest evidence that these interrogatories are a completely improper

effort by Plaintiff is the fact that none of the interrogatories are relevant to the sole claim against

Defendant – defamation for a statement made in an IG Complaint.

        For these reasons, Defendant objects to these interrogatories.


                             FIRST SET OF INTERROGATORIES

        1.      Identify all persons who are likely to have personal knowledge of any fact alleged

                                                   2

                                       ATTACHMENT B                                               002
        Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 3 of 7




in the operative complaint or in your answer to the operative complaint and state the subject

matter of the personal knowledge possessed by each person.

       RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information.     This interrogatory is an improper attempt to examine an attorney’s

investigation and methods of representing his clients, who are directly adverse to Plaintiff

on the exact proceedings for which they are adverse. As the allegations in the complaint

and the answer to those allegations are based solely upon information obtained through

Defendant’s representation of four clients who are adverse to Plaintiff in another matter,

which is still active, Defendant is ethically prohibited from disclosing the entire contents of

his inquiries to Plaintiff.

       2.      Identify all persons with whom you communicated, directly, in writing, or

through other forms of communication, regarding any fact alleged in the complaint or in your

answer to the complaint, as well as the nature, content, and form of each communication.

       RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are

adverse. Any persons with whom Defendant communicated regarding the facts of this case

was done in the scope of his representation of his clients and is therefore prohibited from

being disclosed.

       3.      Identify the circumstances of how you came into possession of each copy of, and

each copy of any portion of, the Shaw CDI, including from whom, how and when you were

provided with each copy of, and each portion of any copy of, the Shaw CDI.


                                              3

                                    ATTACHMENT B                                            003
       Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 4 of 7




      RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are

adverse. Plaintiff is asking how counsel obtained documents that were obtained in the

course of representing his clients in a matter adverse to Plaintiff – a plainly improper

interrogatory.

             Moreover, it is not relevant to any claim that Plaintiff has raised against the

undersigned Defendant.

      4.     Identify the circumstances of how you came into possession of each copy of, and

each copy of any portion of, the Command Climate Survey, including from whom, how and

when you were provided with each copy of, and each portion of any portion of, the Command

Climate Survey.

      RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are

adverse. Plaintiff is asking how counsel obtained documents that were obtained in the

course of representing his clients in a matter adverse to Plaintiff – a plainly improper

interrogatory.

      Moreover, it is not relevant to any claim that Plaintiff has raised against the

undersigned Defendant.

      5.     Identify the circumstances of how you came into possession of each copy of, and



                                            4

                                 ATTACHMENT B                                          004
         Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 5 of 7




each copy of any portion of, the ASN Letter, including from whom, how and when you were

provided with each copy of, and each portion of any portion of, the ASN Letter.

        RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are

adverse. Plaintiff is asking how counsel obtained documents that were obtained in the

course of representing his clients in a matter adverse to Plaintiff – a plainly improper

interrogatory.

        Moreover, it is not relevant to any claim that Plaintiff has raised in this case.

Plaintiff is asking about the origin of an appropriately redacted copy of the letter, which we

believe that Plaintiff had prior to filing the initial complaint, 1 but foolishly drafted a

complaint containing knowingly frivolous allegations against several defendants that had to

be dismissed after Mr. Montalvo was confronted with his dishonest and/or incompetent

pleadings.

        6.       Identify the circumstances of how you came into possession of each copy of, and

each copy of any portion of, the FNAEB report, including each copy of, and each copy of any

portion of the FNAEB report.

        RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are


1
 The relevant portions of the letter, which demonstrated the abject frivolity of Plaintiff’s claims and
application for a temporary restraining order, were even quoted in exhibits to the initial complaint.

                                                       5

                                          ATTACHMENT B                                                    005
        Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 6 of 7




adverse. Plaintiff is asking how counsel obtained documents that were obtained in the

course of representing his clients in a matter adverse to Plaintiff – a plainly improper

interrogatory. Moreover, Plaintiff is fishing to determine which portions of this document

is in the possession of Defendant – again an improper attempt to probe into the

completeness of the files of an adverse party in a collateral matter.

       Moreover, it is not relevant to any claim that Plaintiff has raised in this case. The

FNAEB was never publicly disclosed by anyone other than Plaintiff himself.

       7.     Identify the circumstances of how you came into possession of each copy of, and

each copy of any portion of, the transcript of Lieutenant Colonel Michael Nesbitt’s FNAEB

testimony.

       RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are

adverse. Plaintiff is asking how counsel obtained documents that were obtained in the

course of representing his clients in a matter adverse to Plaintiff – a plainly improper

interrogatory.

       Moreover, it is not relevant to any claim that Plaintiff has raised in this case. Much

like the ASN letter, no unredacted copy of this document was ever distributed to anyone.

Its only relevant relation to these proceedings is that, after Mr. Montalvo knowingly lied to

the U.S. District Court judge and refused to correct his materially false statement, the

threat that another party may have a copy of a transcript proving the falsity of his

statement finally brought Mr. Montalvo to file papers with the Court correcting his



                                              6

                                   ATTACHMENT B                                         006
        Case 1:20-cv-00410-RDM Document 41-2 Filed 08/25/20 Page 7 of 7




knowingly false statements.      In fact, the only party that ever publicly released this

document is Plaintiff himself.

       8.     Identify the circumstances of each communication you made to any person not

represented by you wherein you referred to the Shaw CDI, the Command Climate Survey, the

ASN Letter, the FNAEB report, or information you elicited from the Shaw CDI, the Command

Climate Survey, the ASN Letter, the FNAEB report.

       RESPONSE: Objects to this interrogatory as it seeks confidential and privileged

information. This interrogatory is an improper attempt to obtain a complete roadmap as

to the activities of an opposing attorney’s investigation and methods of representing his

clients, who are directly adverse to Plaintiff on the exact proceedings for which they are

adverse. Again, there were no communications made to any person, but for those within

the scope of Defendant’s representation of his clients.

       Moreover, it is not relevant to any claim that Plaintiff has raised against the

undersigned Defendant.

Dated: July 20, 2020
       Falls Church, Virginia




                                           TIMOTHY C. PARLATORE
                                           Defendant, Pro Se
                                           Parlatore Law Group, LLP
                                           One World Trade Center, Suite 8500
                                           New York, New York 10007
                                           212-679-6312
                                           212-202-4787 Facsimile
                                           Timothy.parlatore@parlatorelawgroup.com




                                              7

                                   ATTACHMENT B                                      007
